Title: Remission for Thomas and Joel Holden, 20 April 1816
From: Madison, James
To: 


                    
                        [20 April 1816]
                    
                    Whereas it has been represented to me that Thomas and Joel Holden, of the State of Massachusetts, are imprisoned in the Common Jail of Boston, upon an execution issued against them on a judgment in the District

Court of the United States for the District of Massachusetts, at the suit of the United States, and it has been made to appear to me that the said Thomas and Joel Holden are entirely unable to pay and satisfy the said Execution or any part thereof, and that they have numerous families who are altogether dependent upon their personal exertions for their daily support: and whereas under those circumstances, the longer confinement and imprisonment of the said Thomas and Joel Holden would seem to be an Act of rigor, which it would be unavailing: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, and from other good causes and considerations, me thereunto moving, have remitted, and I do hereby remit the claim of the United States aforesaid, and every part thereof, willing and requiring, that the said Thomas and Joel Holden, be forthwith discharged from their Imprisonment.
                    [seal]
                    In testimony whereof, I have hereunto subscribed my name, and caused the seal of the United States to be affixed. Done at the City of Washington, the 20th. day of April A.D. one thousand, eight hundred and Sixteen; and of the Independence of the United States the fortieth.
                    
                        James MadisonBy the PresidentJas. Monroe. Secy. of State
                    
                